39 F.3d 1189
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Brian CALLICOTT, Defendant-Appellant.
No. 94-30050.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Brian Lee Callicott appeals his conviction for conspiracy to manufacture marijuana, in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  He contends that the district court erred by denying his motion to suppress evidence seized pursuant to a search of the residence he rented with codefendant Susan Secomb.  In United States v. Secomb, No. 94-30046 (unpublished disposition filed September 21, 1994), we reversed codefendant Secomb's conviction on the same grounds raised by Callicott.  That holding is the law of the case and governs our decision here.   See United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991).  Accordingly, Callicott's conviction is


3
REVERSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3